On May 4, 2004, the defendant was sentenced to the following: Count II: Twelve (12) years in the Montana State Prison, for the offense of Sexual Assault, a felony; and Count IV: Twelve (12) years in the Montana State *6Prison, for the offense of Sexual Assault, a felony, to run consecutively with Count II.
On March 7, 2005, the defendant’s application for review of that sentence was heard by the Sentence Review Division of the Montana Supreme Court.
The defendant was present and was represented by Craig Buehler. The state was not represented.
Before hearing the application, the defendant was advised that the Sentence Review Division has the authority not only to reduce the sentence or affirm it, but also increase it. The defendant was further advised that there is no appeal from a decision of the Sentence Review Division. The defendant acknowledged that he understood this and stated that he wished to proceed.
The Division finds that the reasons advanced for modification are sufficient to hold that the sentence imposed by the District Court is clearly inadequate. That given the defendant’s moderate risk to reoffend, his denial, the ages of his victims, as well as his prior felony history, the sentence should have an extended probationary period.
Therefore, it is the unanimous decision of the Sentence Review Division that the sentence shall be amended as follows: Counts II and IV: Twenty (20) years on each count in the Montana State Prison, with Eight (8) years suspended on each count, to run consecutively. The terms and conditions shall remain as imposed in the May 4,2004 sentence, with the requirement that the defendant complete Phase I and II of the sexual offender treatment program prior to any eligibility for parole.
Done in open Court this 7 th day of March, 2005.
DATED this 31st day of March, 2005.
Chairperson, Hon. Gary L. Day, Member, Hon. John Whelan and Member, Hon. Randal I. Spaulding.